34. Freezing and disclosure of debtors' assets in cross-border cases (
rapporteur. - Madam President, briefly stated, it was not possible to have a debate and presentation of the report and I would like to thank my colleagues in the other political groups who have supported my recommendation.
I want to inform the Commission and the Council that this is the start of Parliament's campaign to win new rights for our citizens who are the victims of fraud. Pan-European orders for the disclosure and freezing of fraudsters' assets are critical, because currently the fraudsters walk away while the victims lose out and face expensive legal bills. With this vote, therefore, we are asking the Commission to urgently come forward with legislative proposals to redress this injustice and to give power back to our citizens, the victims of crime.